DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment and Arguments
	In view of the amendment filed on January 9, 2021, claim 1 has been canceled and claims 3-10 have been added. Accordingly, claims 2-10 are pending and under examination.
	The amendment to claim 2 overcome the rejection under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Hilaire et al. (US 2007/0282419) Examiner acknowledges that the guidewire 142, which has been interpreted as the first elongate shaft, of Hilaire does not have an expandable member. The amendment to claim 2 also overcome the nonstatutory double patenting rejection as being unpatentable over claim 4 of U.S. Patent No. 10,219,927.

Priority
	The present application is a Continuation of U.S. Ser. No. 13/071,251 filed Mar. 24, 2011; which application claims the benefit of U.S. Provisional Application No. 61/317,105 filed Mar. 24, 2010; and is a continuation-in-part of PCT Application No. PCT/US2009/058505 filed Sep. 25, 2009; which claims the benefit of U.S. Provisional Application No. 61/194,346 filed Sep. 25, 2008, is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 

Referring to claim 2, Examiner notes that claim 2 is directed a method for treating a bifurcation in a vessel (line 1), however, lines 14-21 recites steps of partially crimping and fully crimping of the stent onto the second expandable member. Since claim 2 purports to be both product and process of assembling the product, thus, claim 2 does not particularly point out and distinctly claim the subject matter of the invention. For examination purpose limitations in lines 14-21 have been interpreted as the proximal portion of the radially expandable stent is partially crimped to the second expandable member and the first elongate shaft while still allowing slidable movement of the first elongate shaft relative to the second elongate shaft; and the a distal portion of the radially expandable stent is fully crimped to the second expandable member to prevent, ejection of the radially expandable stent therefrom during delivery through a blood vessel wherein the full crimp facilitates maintaining the first expandable member distally of the second expandable member during delivery through the blood vessel.

Claims 3-10 are rejected for the same reasons as claim 2 by virtue of dependency on claim 2.

Referring to claim 3, the limitation of “wherein fully crimping or partially crimping are performed with a constricting orifice.” is directed to the step of using a component with a constricting orifice to perform the step of crimping the stent onto the second expandable member. Thus, claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for failing to particularly point out and distinctly claim the subject matter of the invention. Accordingly, claim 3 has not been further treated on the merits.

Referring to claim 8, the limitation of “performing leak detecting on the first expandable member or the second expandable member to detect holes therein.” is directed to a step of performing quality inspection of a product after the assembling of the product. Thus, claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for failing to particularly point out and distinctly claim the subject matter of the invention. Accordingly, claim 8 has not been further treated on the merits.

Referring to claim 9, the limitation of “inflating the first or the second expandable member before or during the full or partial crimping.” is directed to a step of assembling the stent onto the second expandable member. Thus, claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for failing to particularly point out 

Referring to claim 10, the limitation of “heating the first expandable member, the second expandable member, or the radially expandable stent before or during the full or partial crimping.” is directed to a step of assembling the stent onto the second expandable member. Thus, claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for failing to particularly point out and distinctly claim the subject matter of the invention. Accordingly, claim 10 has not been further treated on the merits.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2 and 5-7 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hilaire et al. (US 2007/0282419, which is cited in the IDS filed on 01/18/19) in view of Lashinski et al. (US 6,319,275).

Referring to claim 2, Hilaire discloses a method for treating a bifurcation in a vessel (abstract; Figs. 10-13; and para [0109]-[0113]), said method comprising:
providing a first elongate shaft 142 (guidewire 142 as shown Figs. 10-12 has been interpreted “a first elongate shaft”);
providing a second delivery catheter (Fig. 11 and para [0112]) having a second elongate shaft 102 and a second expandable member 130 disposed adjacent a distal end of the second elongate shaft (para [0111]: “When the distal tip of the second balloon catheter 104 is in the vicinity of the sidebranch vessel, the second steerable guidewire 142 can be released from the linking device 160 and advanced with its distal tip extending from the flexible tubular extension 134 to engage the sidebranch vessel”);

slidably advancing the first elongate shaft 142 over an exterior portion of a distal portion of the radially expandable stent so that the first expandable member is distal of the second expandable member 130 (Fig. 11 shows distal tip, the location at lead line 142, is distal of the second expandable member 130. In alternative, if the stenosis is located further upstream, it would have been obvious to extend the guidewire 142 further into the side branch)
partially crimping the proximal portion of the radially expandable stent 170 to the second expandable member 130 and the first elongate shaft while still allowing slidable movement of the first elongate shaft 142 relative to the second elongate shaft 104; and fully crimping a distal portion of the radially expandable stent 170 to the second expandable member 170 to prevent, ejection of the radially expandable stent therefrom during delivery through a blood vessel wherein the full crimp facilitates maintaining the first expandable member distally of the second expandable member during delivery through the blood vessel (Fig. 10 shows proximal portion of main stent 170 is partially crimped on the proximal portion of balloon 130 and partially crimped on tubular extension 134; para [0098]: “The main stent 170 is then crimped or swaged over the first inflatable balloon 130 and the flexible tubular extension 134. A support wire may be inserted into each of the guidewire lumens to support them during the crimping or swaging step.” Fig. 10 

Again referring to claim 2, Hilaire discloses the invention substantially as claimed except for disclosing the first elongate shaft (guidewire 142) has a first expandable member disposed adjacent a distal end of the first elongate shaft. 
 
Again referring to claim 2, however, in the same field of endeavor, which is a catheter system for delivering a stent into a sidebranch of a bifurcated vessel (Figs. 5C-5F), Lashinski discloses guidewire 203 includes an anchor 235, which is an expandable balloon, to allow the surgeon to anchor the distal portion of the guidewire in the sidebrach (col. 19, lines 30-35). Lashinski discloses the advantage of the anchor 235 is to prevent prolapsing of the second delivery member (the balloon catheter 203 and stent 204 as shown in Fig. 5D) and to allow the surgeon to apply tension to the guidewire to stiffens the guidewire and enhances its function as a support member during insertion of the second delivery member (col. 19, lines 45-56). Therefore, it would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to have substitute the guidewire 142 of Hilaire with the guidewire of Lashinski so that it too would have the same advantage. Examiner notes that in order for the surgeon to inflate balloon 235 the guidewire must include a lumen for fluid to travel to the balloon. Thus, the guidewire as disclosed by Lashinski read on the limitation of “a first delivery catheter having a first elongate shaft and a first expandable member disposed adjacent a distal end of the first elongate shaft”.
 
Referring to claim 5, Hilaire/Lashinski discloses the method of claim 2, wherein fully crimping the distal portion of the radially expandable stent comprises uniformly crimping the distal portion of the radially expandable stent circumferentially and longitudinally (Fig. 10 also shows the distal portion of stent 170, which is the portion from lead line 130 to lead line 172, is fully crimped around balloon 130).

Referring to claim 6, Hilaire/Lashinski discloses the method of claim 2, wherein partially crimping comprises non-uniformly crimping the proximal portion of the radially expandable stent circumferentially (Fig. 10 shows proximal portion of main stent 170 is partially crimped on the proximal portion of balloon 130 because a portion of the stent 170 is partially crimped on tubular extension 134; para [0098]: “The main stent 170 is then crimped or swaged over the first inflatable balloon 130 and the flexible tubular extension 134. A support wire may be inserted into each of the guidewire lumens to support them during the crimping or swaging step.”

Referring to claim 7, Hilaire/Lashinski discloses the method of claim 2, wherein the proximal portion of the radially expandable stent 170, the portion at lead line 170 as shown in Fig. 10 to the proximal end of stent 170, is proximal of the side hole 172, and wherein the distal portion of the radially expandable stent, the portion at lead line 172 to 130 as shown in Fig. 11, is distal of the side hole 172.

Claim 4 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hilaire et al. in view of Lashinski et al. as applied to claim 2 above and further in view of  Shin (US 6,063,092).

Referring to claim 4, Hilaire/Lashinski discloses the radially expandable stent 170 comprises a plurality of apertures (Figs. 10-12). Hilaire/Lashinski discloses the invention substantially as claimed except for disclosing wherein fully crimping the distal portion of the radially expandable stent causes the second expandable member 130 to at least partially protrude into one or more of the plurality of apertures.
 
Again referring to claim 4, however, in the same field of endeavor, which is a stent delivery catheter system, Shin discloses the balloon expandable stent 14 comprises a plurality of apertures 26 (Figs. 1-7B) and when fully crimping the stent onto balloon 12 causes the outer surface of the balloon to at least partially protrude into one or more of the plurality of apertures 26 (Fig. 7B). Shin discloses the advantage of having the outer surface of balloon 12 partially protrude into the apertures 26 is to enhance enhances the retention forces that help hold the stent on the balloon until the stent can be delivered and placed at a lesion site in a patient (col. 3, lines 39-45). Therefore, it would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to have made the outer surface of the second expandable member 130 to at least partially protrude into the plurality of apertures of stent 170 so that it too would have the same advantage as suggested by Shin.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN V NGUYEN whose telephone number is (571)272-5962.  The examiner can normally be reached on Monday - Friday 8:30 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TUAN V NGUYEN/Primary Examiner, Art Unit 3771